SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-A FOR REGISTRATION OF CERTAIN CLASSES OF SECURITIES PURSUANT TO SECTION 12 (b) OR 12 (g) OF THE SECURITIES EXCHANGE ACT OF 1934 ROMANTIQUE LTD. (Exact name of registrant as specified in its Charter) New York 46-0956015 (State of Incorporation or Organization) (I.R.S. Employer Identification No.) 64 West 48th Street New York, New York (Address of Principal Executive Offices) (Zip Code) If this form relates to the registration of a class of securities pursuant to Section 12 (b) of the Exchange Act and is effective pursuant to General Instruction A. (c), please check the following box o. If this form relates to the registration of a class of securities pursuant to Section 12 (g) of the Exchange Act and is effective pursuant to General Instruction A. (d), please check the following box x. Securities Act Registration statement file number to which this form relates: 333-187917 Securities to be registered pursuant to Section 12 (g) of the Act: Common Stock, .0001 par value (Title of Class) ITEM 1.DESCRIPTION OF REGISTRANT’S SECURITIES TO BE REGISTERED. The information included under the heading “Description of Securities” including subheading “Common Stock,” of the Registration Statement on Form S-1 of Romantique Ltd. (Registration No. (333-187917), as amended, is incorporated herein by reference.The final Prospectus to be filed by ROMANTIQUE LTD. pursuant to Rule 424 (b) is also deemed incorporated by reference herein upon such filing. ITEM2. EXHIBITS. The following documents are included as Exhibits as indicated, to the Registration Statement and incorporated herein by this reference: REGISTRATION STATEMENT EXHIBIT DESCRIPTION EXHIBIT NUMBER Certificate of Incorporation of Registrant Bylaws of Registrant SIGNATURE Pursuant to the requirements of Section 12 of the Securities Exchange Act of 1934, the registrant has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized. ROMANTIQUE LTD. Date: June 28, 2013 By: /s/Yitzchok Gurary Name: Yitzchok Gurary Title: Chief Executive Officer, President
